Citation Nr: 0709057	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic 
rhinitis.

2.  Entitlement to service connection for residuals of the 
removal of the great toenail of each foot. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel





INTRODUCTION

The veteran served on active duty from October 2000 to 
October 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In October 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

At the hearing, the veteran indicated that she desired 
service connection for sinusitis.  This claim is referred to 
the RO for appropriate action.   


REMAND

At the hearing, the veteran acknowledged that an August 2004 
VA, fee-basis examination report noted a diagnosis of 
bilateral great toenail removal, condition resolved, but she 
countered that the examination did not focus on the residual 
problems she has experienced as the result of the removal.  
The veteran testified that she experiences pain in her toes 
when she wears shoes.  She maintains that she can not wear 
certain shoes and sometimes has to wear bigger shoes to feel 
comfortable.  In light of testimony from the veteran that she 
currently experiences residual impairment from the in-service 
removal of her great toenails, the Board finds that the 
veteran should be afforded a new examination to ascertain 
whether residuals are indeed currently present.

At the hearing, the veteran acknowledged that the August 2004 
examination revealed that she had nasal obstruction of 30 
percent on the right and 40 percent on the left, but she 
maintained that her nose was "constantly congested," that 
she could barely breathe out of her nose most of the time, 
and that she actually chokes on her own mucus.  She indicated 
that her condition had probably worsened.  In light of 
testimony from the veteran that suggests a worsening of her 
symptoms and given the length of time since the veteran's 
last examination, the Board finds that a new examination 
would be probative in ascertaining the current level of 
severity of the veteran's service- connected allergic 
rhinitis.  The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC should arrange for 
the veteran to be scheduled for a VA 
examination by a physician with 
appropriate expertise to ascertain 
whether any residuals of the veteran's 
in-service bilateral great toenail 
removal are present.  Based upon the 
examination results and the review of the 
claims folder, the examiner should state 
an opinion with respect to each currently 
present great toe disability as to 
whether there is a 50 percent or better 
probability that the disability is 
related to her military service.  The 
rationale for all opinions must also be 
expressed. 

2.  The RO or the AMC should arrange for 
the veteran to be scheduled for a VA 
examination by a physician with the 
appropriate expertise to determine the 
severity of the veteran's allergic 
rhinitis.  The claims folder must be made 
available to and be reviewed by the 
examiner.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should specifically indicate 
whether the veteran's allergic rhinitis 
is productive of polyps and the extent of 
obstruction of the nasal passage on both 
sides.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's allergic rhinitis on her 
ability to work.

3.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



